ICJ_017_MinquiersEcrehos_FRA_GBR_1952-08-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DES MINQUIERS
ET DES ÉCRÉHOUS

(ROYAUME-UNI / FRANCE)

ORDONNANCE DU 27 AOÛT 1952

1952

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE MINQUIERS
AND ECREHOS CASE

(UNITED KINGDOM / FRANCE)
ORDER OF AUGUST 27th, 1952
La présente ordonnance doit être citée comme suit :

« Affaire des Minquiers et des Écréhous,
Ordonnance du 27 août 1952: C.I. J. Recueil 1952, p. 173.»

This Order should be cited as follows:

“The Minquiers and Ecrehos case,
Order of August 27th, 1952: I.C.J. Reports 1952, p. 173.”

 

Ne de vente : 99
Sales number

 

 

 
27 AOÛT 1952

ORDONNANCE

AFFAIRE DES MINQUIERS ET DES ÉCRÉHOUS
(ROYAUME-UNI / FRANCE)

THE MINQUIERS AND ECREHOS CASE
(UNITED KINGDOM / FRANCE)

AUGUST 27th, 1952

 

ORDER
173

COUR INTERNATIONALE DE JUSTICE
1952
Le 27 août
Rôle général
n° 17

ANNÉE 1952

27 août 1952

AFFAIRE DES MINQUIERS
ET DES ÉCRÉHOUS
(ROYAUME-UNI / FRANCE)

ORDONNANCE

La Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour,

Rend l'ordonnance suivante :

Vu le compromis conclu le 29 décembre 1950 entre le Gouverne-
ment de la République française et le Gouvernement du Royaume-
Uni de Grande-Bretagne et d'Irlande du Nord, relatif à l'affaire
des Minquiers et des Écréhous,

Vu l'ordonnance du 26 juin 1952, fixant les délais pour la pré-
sentation de la réplique et de la duplique en cette affaire,

Considérant que l’agent du Gouvernement du Royaume-Uni a
demandé, par lettre datée du 12 août 1952, que le délai pour la
présentation de la réplique soit prorogé du 6 octobre 1952 au
6 novembre 1952,

Considérant que, par lettre datée du 20 août 1952, l'agent du
Gouvernement de la République française, auquel la demande
précitée avait été communiquée, a fait savoir que son gouverne-
ment acceptait la prorogation demandée,

4
174 ORDONNANCE DU 27 VIII 52 (MINQUIERS ET ECREHOUS)

La Cour

fixe au 6 novembre 1952 la date d’expiration du délai pour la
présentation de la réplique du Gouvernement du Royaume-Uni
et au 6 mars 1953 la date d’expiration du délai pour le dépôt de la
duplique du Gouvernement de la République frangaise.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-sept août mil neuf cent
cinquante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respec-
tivement au Gouvernement de la République française et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord.

Le Juge faisant fonction de Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier de la Cour,
(Signé) E. HamBro.
